207 F.2d 82
HANNv.HAWK.
No. 14564.
United States Court of Appeals Eighth Circuit.
September 17, 1953.

Richard W. Smith, Lincoln, Neb., for Henry Hawk.
Before SANBORN and JOHNSEN, Circuit Judges.
PER CURIAM.


1
This Court on July 20, 1953, filed its opinion in this case vacating the judgment appealed from and remanding the case to the District Court with directions to dismiss it. This upon the ground that, owing to the death of Henry Hawk on April 21, 1953, the case, which involved the question of the legality of his release from State custody in a habeas corpus proceeding, had become moot.


2
Counsel, who had been appointed by the Court to represent Hawk, filed on July 31, 1953, a petition for rehearing and a request for instructions with respect to his authority to proceed further, in view of Hawk's death. Neola Wiepert, Administratrix of the Estate of Henry Hawk, appointed by the State District Court of Pottawattamie County, Iowa, has lodged with the Clerk of this Court a certified copy of Letters of Administration and a "Joinder in and Adoption of Petition for Rehearing filed by Attorney R. W. Smith." Leave to file these papers is granted.


3
The petition for rehearing has been considered on the merits, and is denied. So far as this Court is concerned, the case is terminated. Our decision is, of course, subject to review by the Supreme Court on certiorari. Counsel for Hawk was appointed by the Court to represent him until the final termination of this litigation. We regard his official responsibility as having terminated, but, for the purpose of enabling him to seek a review of our decision if his sense of duty and responsibility as appointed counsel calls upon him to take that course, he is authorized, in so far as this Court can grant authority, to petition the Supreme Court for certiorari.


4
Judge RIDDICK did not participate in this opinion, owing to his death on July 31, 1953.